Title: From George Washington to James Madison, 27 October 1781
From: Washington, George
To: Madison, James


                  
                     Gentlemen
                      27th Octo. 1781—
                  
                  I accept very kindly the Address of the President & Professors of the University of William & Mary.
                  The Reduction of the British Force in this State for which I feel myself highly indebted to the Noble Exertions of our Brave and Generous Allies, is a Circumstance which gives me great pleasure, not only as it affords a Return of peaceful Security to many of my fellow Citizens, but as it will, I hope, in its Event be productive of more extensive good consequences.
                  The Seat of Literature at Williamsburg, has ever in my View, been an Object of Veneration.  As an Institution, important for its Communication of useful Learning, & conducive to the Diffusion of the three principles of national Liberty, you may be assured, that it shall receive every encouragement & Benefaction in my Power towards its Re-Establishment.
                  The Sick & wounded of the Army, which my Necessities have compelled me to trouble you with, shall be removed as soon as circumstances will permit—An Event which will be as pleasing to me, as agreeable to you.
                  
               